Citation Nr: 0404588	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  98-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel







INTRODUCTION

The veteran had honorable active service from December 1969 
to January 1971.

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied entitlement to service connection for left ear hearing 
loss and tinnitus.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In September 2000, the Board remanded the case to the RO to 
offer the veteran another opportunity for a hearing.  The 
veteran subsequently withdrew his request for a hearing.  In 
December 2000, the Board remanded the case to the RO for 
additional development, including a VA examination. The 
veteran subsequently attended a VA examination.  

In an October 2003 rating decision, the RO granted service 
connection for tinnitus and assigned the maximum (10 percent) 
rating offered under the rating schedule.  The veteran 
indicated that he was satisfied with the rating assigned.  
Thus, that issue is no longer before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has determined that another remand will be 
necessary prior to adjudication.  During the previous remand, 
the RO obtained a VA audiometry report dated November 16, 
2000.  During that evaluation, the veteran recalled that he 
underwent a private audiometry evaluation shortly after 
separation from active service.  He further recalled that 
this evaluation might have been performed at Philadelphia's 
Temple Hospital.  It does not appear that an attempt has been 
made to obtain this report.  Moreover, because a recent VA 
physician felt that there was insufficient basis to attribute 
left ear hearing loss to active service, this report might be 
of significant value to the veteran.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request his assistance in estimating the 
approximate date or any other detail of 
the hearing evaluation possibly performed 
at Temple Hospital or other local 
hospital.  Upon obtaining any necessary 
release from the veteran, the RO should 
then request any pertinent clinical 
records.  The RO should notify the 
veteran of the results of this search.  
If no record is forthcoming, that fact 
should be clearly noted in the claims 
file.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002).  

3.  If additional relevant evidence is 
obtained, the claims file will need to be 
returned to the examiner who conducted 
the September 2003 examination for an 
addendum (if unavailable to another VA 
audiologist) for an addendum.  Request 
the examiner to review the additional 
evidence and indicate whether any change 
is warranted in the prior opinion.  If 
additional examination or tests are 
desired by the examiner they should be 
conducted.  A complete rationale for any 
opinion expressed should be included in 
the addendum.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for service connection for left ear 
hearing loss.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




